Name: 94/161/EC: Council Decision of 4 March 1994 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1994-03-16

 Avis juridique important|31994D016194/161/EC: Council Decision of 4 March 1994 appointing a member of the Committee of the Regions Official Journal L 072 , 16/03/1994 P. 0018 - 0018 Finnish special edition: Chapter 1 Volume 3 P. 0114 Swedish special edition: Chapter 1 Volume 3 P. 0114 COUNCIL DECISION of 4 March 1994 appointing a member of the Committee of the Regions (94/161/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat on the Committee has become vacant following the resignation of Dr Thomas Goppel, which was brought to the Council's attention on 25 February 1994; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Dr Edmund Stoiber is hereby appointed a member of the Committee of the Regions in place of Dr Thomas Goppel for the remainder of the latter's term of office, which expires on 25 January 1998. Done at Brussels, 4 March 1994. For the Council The President C. SIMITIS (1) OJ No L 31, 4. 2. 1994, p. 29.